DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, lines 8-10, recites “the spatial data with second dimension coordinates within a first range and the second data segment is limited to data points of the spatial data with second dimension coordinates within a second range” is unclear because  “second dimension coordinates” is not defined to reflect to the precedent operation. It seem to be –the coordinate of the second dimension--
 	In lines 15-16, recites “combine a first set of objects detected in the first data segment with a second set of objects detected in the second data segment” Is unclear because where “a first set” and “a second set” come from? when the objects detected indicated in the previous operation step is 
 	With respect to claims 16 and 19, the claimed invention having the same problems as indicated in the rejection of the claim 1 above. 
 	Further, in the claims 16 and 19, there is no defined representation for “the second dimension” and “second dimension coordinates” to support for facilitate functional operations as claimed.
 	Dependent claims 2-15, 17-18 and 20 are rejected based on the rejection of the base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 16 and 19 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  There is no operative for combining step, and there no tangible result being identified for a practical application when recites “combine a first set of objects detected in the first data segment with a second set of objects detected in the second data segment” in claims 1 and 19; and “combining a first set of objects detected in the first data segment with a second set of objects detected in the second data segment” in claim 16.  For example, combine…to obtain an overlapping of the combined data segment for generating coordinate value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Chattopadhyay et al (US 10510154) discloses adaptive processing of spatial imaging data.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865